10

11

12

13

14

15

16

17

18

19

20

21

22

20

24

Case 2:19-cv-01717-JLR Document 8 Filed 02/25/20 Page 1 of 3

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

RICKEY P. MOORE,
CASE NO. C19-1717-JLR

Plaintiff,
+ STIPULATION OF VOLUNTARY
DISMISSAL PURSUANT TO F.R.C.P.
UNITED STATES OF AMERICA, 41(A)(I (AGI) ane Order.
Defendant. Noted for consideration:

February 25, 2020

 

 

 

IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their
respective counsel(s) that the above-captioned action is voluntarily dismissed, without prejudice,

against Defendant United States of America pursuant to the Federal Rules of Civil Procedure

41(a)(1)(A) Gi).

I

/f

/f

i
STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO FR.C-P. UNITED STATES ATTORNEY
41(AQO)(ANGD 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271

[CASE NO. C19-1717-JLR] - 1 206-553-7970
10

11

12

13

14

15

16

17

18

19

20

21

a2

23

24

 

Case 2:19-cv-01717-JLR Document 8 Filed 02/25/20 Page 2 of 3

Executed this 25th day of February, 2020.

VITALITY KERTCHEN, ESQ.

s/ Vitaliy Kertchen
VITALIY KERTCHEN, WSBA No. 45183
Kertchen Law PLLC
9178 10" St.
Tacoma, WA 98405
Phone: (253) 905-8415
Email: vitaliy@kertchenlaw.com

Attomey for Plaintiff

STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C-P.

41(A) (ANG)
[CASE NO. C19-1717-JLR] - 2

BRIAN T. MORAN
United States Attorney

s/ Kristen R. Vogel

KRISTEN R. VOGEL, NYBA No. 5195664
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, WA 98101-1271

Phone: 206-553-7970

Fax: 206-553-4067

Email: kristen.vogel@usdo].gov

Attorney for Defendant

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
206-553-7970
10

il

1a

14

15

16

17

18

19

20

al

2a

24

 

Case 2:19-cv-01717-JLR Document 8 Filed 02/25/20 Page 3 of 3

ORDER
The parties having so stipulated and agreed, it is hereby ORDERED that this case is
dismissed with prejudice and without costs or fees to either party. The Clerk is directed to send

copies of this Order to all counsel of record.

DATED this_2@ dayof Feb, CO. 20. %

JAMES L. ROBART
United Statey District Judge

STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C-P. UNITED STATES ATTORNEY
41(A)O (AY) 700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271

[CASE NO. C19-1717-JLR] - 3 206-553-7970
